ORDER
PER CURIAM.
Rebecca M. Cross moves for reconsideration of the court’s July 31, 2014 order dismissing her petition.
Any petition for review of a Merits Systems Protection Board decision must be filed within 60 days after the Board issues its decision and must be received by this court within that filing deadline. See 5 U.S.C. § 7703(b)(1)(A), Pinat v. Office of Pers. Mgmt., 931 F.2d 1544, 1546 (Fed.Cir. 1991), Fed. R.App. P. 25(a)(2)(A). This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dep’t of Transp., 735 F.2d 1335, 1336 (Fed.Cir. *9141984). Cross’s petition concerning the Board’s final order was received by this court after the statutory deadline for filing a petition. Because Cross’s petition was not received by this court within 60 days of the date of the Board’s decision, the court has no authority to hear the case, regardless of Cross’s arguments as to her efforts to ensure the timely delivery of her petition.
Accordingly,
It Is Ordered That:
The motion is denied.